
	

113 S825 IS: Homeless Veterans Prevention Act of 2013
U.S. Senate
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 825
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2013
			Mr. Sanders (for himself
			 and Mr. Burr) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to improve the
		  provision of services for homeless veterans, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Homeless Veterans Prevention Act
			 of 2013.
		2.Improvements to
			 grant program for comprehensive service programs for homeless veterans
			(a)Modification of
			 authority To provide capital improvement grants for programs that assist
			 homeless veteransSubsection
			 (a) of section 2011 of title 38, United States Code, is amended, in the matter
			 before paragraph (1)—
				(1)by striking or modifying and
			 inserting , modifying, or maintaining; and
				(2)by inserting
			 privately, safely, and securely, before the
			 following.
				(b)Requirement
			 that recipients of grants meet physical privacy, safety, and security needs of
			 homeless veteransSubsection
			 (f) of such section is amended by adding at the end the following new
			 paragraph:
				
					(6)To meet the
				physical privacy, safety, and security needs of homeless veterans receiving
				services through the
				project.
					.
			3.Increased per
			 diem payments for transitional housing assistance that becomes permanent
			 housing for homeless veteransSection 2012(a)(2) of title 38, United
			 States Code, is amended—
			(1)by redesignating subparagraphs (B) through
			 (D) as subparagraphs (C) through (E), respectively;
			(2)in subparagraph
			 (C), as redesignated, by striking in subparagraph (D) and
			 inserting in subparagraph (E);
			(3)in subparagraph
			 (D), as redesignated, by striking under subparagraph (B) and
			 inserting under subparagraph (C);
			(4)in subparagraph
			 (E), as redesignated, by striking in subparagraphs (B) and (C)
			 and inserting in subparagraphs (C) and (D); and
			(5)in subparagraph
			 (A)—
				(A)by striking
			 The rate and inserting Except as otherwise provided in
			 subparagraph (B), the rate; and
				(B)by striking
			 under subparagraph (B) and all that follows through the end and
			 inserting the following: “under subparagraph (C).
					
						(B)(i)Except as provided in
				clause (ii), in no case may the rate determined under this paragraph exceed the
				rate authorized for State homes for domiciliary care under subsection (a)(1)(A)
				of section 1741 of this title, as the Secretary may increase from time to time
				under subsection (c) of that section.
							(ii)In the case of services furnished to
				a homeless veteran who is placed in housing that will become permanent housing
				for the veteran upon termination of the furnishing of such services to such
				veteran, the maximum rate of per diem authorized under this section is 150
				percent of the rate described in clause
				(i).
							.
				4.Authorization of
			 per diem payments for furnishing care to dependents of certain homeless
			 veteransSubsection (a) of
			 section 2012 of title 38, United States Code, is amended by adding at the end
			 the following new paragraph:
			
				(4)Services for which a recipient of a grant
				under section 2011 of this title (or an entity described in paragraph (1)) may
				receive per diem payments under this subsection may include furnishing care for
				a dependent of a homeless veteran who is under the care of such homeless
				veteran while such homeless veteran receives services from the grant recipient
				(or
				entity).
				.
		5.Requirement for
			 Department of Veterans Affairs to assess comprehensive service programs for
			 homeless veterans
			(a)In
			 generalNot later than one
			 year after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall assess and measure the capacity of programs for which entities
			 receive grants under section 2011 of title 38, United States Code, or per diem
			 payments under section 2012 or 2061 of such title.
			(b)Assessment at
			 national and local levelsIn
			 assessing and measuring under subsection (a), the Secretary shall develop and
			 use tools to examine the capacity of programs described in such subsection at
			 both the national and local level in order to assess the following:
				(1)Whether sufficient capacity exists to meet
			 the needs of homeless veterans in each geographic area.
				(2)Whether existing capacity meets the needs
			 of the subpopulations of homeless veterans located in each geographic
			 area.
				(3)The amount of
			 capacity that recipients of grants under sections 2011 and 2061 and per diem
			 payments under section 2012 of such title have to provide services for which
			 the recipients are eligible to receive per diem under section 2012(a)(2)(B)(ii)
			 of title 38, United States Code, as added by section 3(5)(B).
				(c)Use of
			 informationThe Secretary
			 shall use the information collected under this section as follows:
				(1)To set specific
			 goals to ensure that programs described in subsection (a) are effectively
			 serving the needs of homeless veterans.
				(2)To assess whether
			 programs described in subsection (a) are meeting goals set under paragraph
			 (1).
				(3)To inform funding
			 allocations for programs described in subsection (a).
				(4)To improve the
			 referral of homeless veterans to programs described in subsection (a).
				(d)ReportNot
			 later than 180 days after the date on which the assessment required by
			 subsection (b) is completed, the Secretary shall submit to the Committee on
			 Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the
			 House of Representatives a report on such assessment and such recommendations
			 for legislative and administrative action as the Secretary may have to improve
			 the programs and per diem payments described in subsection (a).
			6.Repeal of
			 requirement for annual reports on assistance to homeless veterans
			(a)In
			 generalSection 2065 of title 38, United States Code, is hereby
			 repealed.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 20 of
			 such title is amended by striking the item relating to section 2065.
			7.Repeal of sunset
			 on authority to carry out program of referral and counseling services for
			 veterans at risk for homelessness who are transitioning from certain
			 institutionsSection 2023 of
			 title 38, United States Code, is amended—
			(1)by striking subsection (d); and
			(2)by redesignating
			 subsection (e) as subsection (d).
			8.Partnerships
			 with public and private entities to provide legal services to homeless veterans
			 and veterans at risk of homelessness
			(a)In
			 generalChapter 20 of title 38, United States Code, is amended by
			 inserting after section 2022 the following new section:
				
					2022A.Partnerships
				with public and private entities to provide legal services to homeless veterans
				and veterans at risk of homelessness
						(a)Partnerships
				authorizedSubject to the availability of funds for that purpose,
				the Secretary may enter into partnerships with public or private entities to
				fund a portion of the general legal services specified in subsection (c) that
				are provided by such entities to homeless veterans and veterans at risk of
				homelessness.
						(b)LocationsThe
				Secretary shall ensure that, to the extent practicable, partnerships under this
				section are made with entities equitably distributed across the geographic
				regions of the United States, including rural communities and tribal
				lands.
						(c)Legal
				servicesLegal services specified in this subsection include
				legal services provided by public or private entities that address the needs of
				homeless veterans and veterans at risk of homelessness as follows:
							(1)Legal services
				related to housing, including eviction defense and representation in
				landlord-tenant cases.
							(2)Legal services
				related to family law, including assistance in court proceedings for child
				support, divorce, and estate planning.
							(3)Legal services
				related to income support, including assistance in obtaining public
				benefits.
							(4)Legal services
				related to criminal defense, including defense in matters symptomatic of
				homelessness, such as outstanding warrants, fines, and driver's license
				revocation, to reduce recidivism and facilitate the overcoming of reentry
				obstacles in employment or housing.
							(d)ConsultationIn
				developing and carrying out partnerships under this section, the Secretary
				shall, to the extent practicable, consult with public and private
				entities—
							(1)for assistance in
				identifying and contacting organizations described in subsection (c);
				and
							(2)to coordinate
				appropriate outreach relationships with such organizations.
							(e)ReportsThe
				Secretary may require entities that have entered into partnerships under this
				section to submit to the Secretary periodic reports on legal services provided
				to homeless veterans and veterans at risk of homelessness pursuant to such
				partnerships.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 20 of
			 such title is amended by adding after the item relating to section 2022 the
			 following new item:
				
					
						2022A. Partnerships with public
				and private entities to provide legal services to homeless veterans and
				veterans at risk of
				homelessness.
					
					.
			9.Expansion of
			 Department of Veterans Affairs authority to provide dental care to homeless
			 veteransSubsection (b) of
			 section 2062 of title 38, United States Code, is amended to read as
			 follows:
			
				(b)Eligible
				veterans(1)Subsection (a) applies
				to a veteran who—
						(A)is enrolled for care under section
				1705(a) of this title; and
						(B)for a period of 60 consecutive days,
				is receiving—
							(i)assistance under section 8(o) of
				the United States Housing Act of 1937 (42 U.S.C. 1437f(o)); or
							(ii)care (directly or by contract) in
				any of the following settings:
								(I)A domiciliary under section 1710 of this
				title.
								(II)A therapeutic residence under section
				2032 of this title.
								(III)Community residential care coordinated
				by the Secretary under section 1730 of this title.
								(IV)A setting for which the Secretary
				provides funds for a grant and per diem provider.
								(2)For purposes of paragraph (1), in
				determining whether a veteran has received assistance or care for a period of
				60 consecutive days, the Secretary may disregard breaks in the continuity of
				assistance or care for which the veteran is not
				responsible.
					.
		10.Extensions of
			 authorities
			(a)Comprehensive
			 service programsSection 2013 of title 38, United States Code, is
			 amended by striking paragraphs (4) through (6) and inserting the
			 following:
				
					(4)$250,000,000 for
				each of fiscal years 2012 through 2014.
					(5)$150,000,000 for
				fiscal year 2015 and each subsequent fiscal
				year.
					.
			(b)Homeless
			 veterans reintegration programsSection 2021(e)(1)(F) of such
			 title is amended by striking 2013 and inserting
			 2014.
			(c)Treatment and
			 rehabilitation for seriously mentally ill and homeless
			 veteransSection 2031(b) of such title is amended by striking
			 December 31, 2013 and inserting December 31,
			 2014.
			(d)Centers for the
			 provision of comprehensive services to homeless veteransSection
			 2033(d) of such title is amended by striking December 31, 2013
			 and inserting December 31, 2014.
			(e)Housing
			 assistance for homeless veteransSection 2041(c) of such title is
			 amended by striking December 31, 2013 and inserting
			 December 31, 2014.
			(f)Financial
			 assistance for supportive services for very low-Income veteran families in
			 permanent housing
				(1)In
			 generalParagraph (1) of section 2044(e) of such title is amended
			 by adding at the end the following new subparagraph (F):
					
						(F)$300,000,000 for fiscal year
				2014.
						.
				(2)Training
			 entities for provision of supportive servicesParagraph (3) of
			 such section is amended by striking 2012 and inserting
			 2014.
				(g)Grant program
			 for homeless veterans with special needsSection 2061(d)(1) of
			 such title is amended by striking for each of through
			 shall be available and inserting for each of fiscal years
			 2007 through 2014, $5,000,000 shall be available.
			(h)Technical
			 assistance grants for nonprofit community-Based groupsSection
			 2064(b) of such title is amended by striking 2012 and inserting
			 2014.
			(i)Advisory
			 Committee on Homeless VeteransSection 2066(d) of such title is
			 amended by striking December 31, 2013 and inserting
			 December 31, 2014.
			
